LEGACY MOTORS V. TATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-360-CV





LEGACY MOTORS	APPELLANT



V.



KINA N. TATE	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Legacy Motors appeals the trial court’s judgment for Kina N. Tate on Tate’s breach of contract claim.  In four points, Legacy complains that (1) there is no evidence to support the trial court’s judgment, (2-3) the trial court erred by refusing to state any legal or factual basis for its judgment, in violation of Legacy’s due process rights, and (4) the trial court improperly sustained Tate’s objection to some of Legacy’s evidence.  All of these complaints are waived because Legacy does not cite a single legal authority to support them.
(footnote: 2)  Accordingly, we overrule Legacy’s points and affirm the trial court’s judgment.



PER CURIAM

PANEL F:	CAYCE, C.J.; DAUPHINOT and HOLMAN, JJ.



DELIVERED:  April 20, 2006



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 38.1(h) (providing that brief must contain appropriate citations to legal authorities); 
Fredonia State Bank v. Gen. Am. Life Ins. Co.,
 881 S.W.2d 279, 284 (Tex. 1994) (discussing long-standing rule that point may be waived due to inadequate briefing).  We notified Legacy by letter that its brief did not comply with rule 38.1(h) because it lacked appropriate citations to legal authorities.  Although Legacy filed an amended brief, it did not correct this deficiency.